DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/13/ have been fully considered but they are not persuasive. 
The Applicant argues that the cited references do not teach or suggest “in response to determining a database includes a first identifier that is associated with second media, determining whether a second duration of the second media at a second scheduled broadcast time overlaps the first duration of the first media at the first scheduled broadcast time”. The Examiner respectfully disagrees. 
Kwak discloses determining a first identifier associated with first media based on a query received from a workflow manager, the query including the first identifier, a first scheduled broadcast time of the first media, and a first duration of the first media and discloses a database includes the first identifier that is associated with second media, a duration of a first and second media at a first and second scheduled broadcast time and storing the first identifier in the database. For example, Kwak discloses an event which is signaling for operation to be performed by an app may delivered in the form of an EMT; see at least paragraph 0189, wherein the EMT has the following elements and attributes: many IDs; see at least paragraphs 0283, 0284, 0286, 0287 and 0292, presentation time of an event; see at least paragraph 0290 and duration of the event; see at least paragraph 0291. The signaling information, which the EMT part of, may transmitted via a query; see at least paragraph 0316.
Oh discloses a receiver that receives multiple activation triggers for a same event and determine if they overlap. If they overlap/duplicates, the receiver will only apply the first one. Furthermore, Oh discloses wherein the trigger has identification and timing information; see at least Fig. 29 and paragraphs 0690, 0695 and 0699.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
	Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2018/0213266) in view of Oh (US 2014/0150022).
Regarding claim 1, Kwak discloses an apparatus comprising:
a processor to determine a first identifier associated with first media based on a query received from a workflow manager, the query including the first identifier, a first scheduled broadcast time of the first media, and a first duration of the first media (an event which is signaling for operation to be performed by an app may delivered in the form of an EMT; see at least paragraph 0189, wherein the EMT has the following elements and attributes: many IDs; see at least paragraphs 0283, 0284, 0286, 0287 and 0292, presentation time of an event; see at least paragraph 0290  and duration of the event; see at least paragraph 0291. The signaling information, which the EMT part of, may transmitted via a query; see at least paragraph 0316).
Kwak discloses a database includes the first identifier that is associated with second media, a duration of a first and second media at a first and second scheduled broadcast time and storing the first 
Oh discloses a receiver that receives multiple activation triggers for a same event and determine if they overlap. If they overlap/duplicates, the receiver will only apply the first one; see at least paragraphs 0690, 0695 and 0699, wherein the trigger has identification and timing information; see at least Fig. 29.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kwak by the teachings of Oh by having the above limitations so to be able to detect duplicate triggers in case the receiver received more than one and apply only one of them; see at least paragraph 0608.

Regarding claim 2, Kwak in view of Oh disclose the apparatus of claim 1, further including a workflow manager interface to, in response to the second duration of the second media at the second scheduled broadcast time overlapping the first duration of the first media at the first scheduled broadcast time, transmit a message to the workflow manager indicating that the first identifier is not available (obvious from Oh; if a signature or code does not match any signature or code in a database, the server can get back a “no match” indicator; see at least paragraph 0671 in combination with Kwak’s durations and scheduled broadcast time of the media).

Regarding claim 3, Kwak in view of Oh disclose the apparatus of claim 1, wherein the query includes the first identifier, the first scheduled broadcast time of the first media, the first duration of the first media, and a label of the first media (Kwak; see at least the rejection of claim 1).

Regarding claim 4, Kwak in view of Oh disclose the apparatus of claim 3, wherein the comparator is to associate the first identifier with the label of the first media, the first scheduled broadcast time, and the first duration of the first media included in the query (the combination of Kwak and Oh; see at least the rejection of claim 1).

Regarding claim 5, Kwak in view of Oh disclose the apparatus of claim 3, further including a query processor to determine the first identifier, the first scheduled broadcast time, the label of the first media, and the first duration based on the query (Kwak; see at least the rejection of claim 1).

Regarding claim 6, Kwak in view of Oh disclose the apparatus of claim 1, wherein the comparator is to determine whether the database includes the first identifier (the combination of Kwak’s ID and database and the comparator of Oh; see at least the rejection of claim 1).

Regarding claim 7, Kwak in view of Oh disclose the apparatus of claim 6, further including a workflow manager interface to, in response to the database not including the first identifier, transmit a message to the workflow manager indicating the first identifier and the first scheduled broadcast time of the first media (obvious from Oh; if a signature or code does not match any signature or code in a database, the server can get back a “no match” indicator; see at least paragraph 0671 in combination with Kwak’s identifiers and scheduled broadcast time of the media).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426